UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7243


JIMMY DEAN JONES, a/k/a Jimmy D. Jones,

                Plaintiff - Appellant,

          v.

GARY LANE; CORPORAL BETTY RODGERS;          LIEUTENANT    LAWRENCE
LEVIGNE; INVESTIGATOR DONALD LANE,

                Defendants – Appellees,

          and

TIM RILEY, Warden; TYGER RIVER CORRECTIONAL INSTITUTION, et
al.; LAURA CALDWELL; MRS. NANCY BYRD; DISCIPLINARY HEARING
OFFICER R.L. TURNER,

          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:12-cv-01033-JMC)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jimmy D. Jones, Appellant Pro Se.       Stephanie Holmes Burton,
GIBBES & BURTON, LLC, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jimmy Dean Jones appeals the district court’s order

accepting     the    recommendation       of    the     magistrate     judge    and

dismissing    without       prejudice    Jones’   42     U.S.C.    § 1983    (2006)

complaint for failure to exhaust administrative remedies.                        We

have     reviewed    the     record     and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Jones v. Lane, No. 1:12-cv-01033-JMC (D.S.C. June 26,

2013).     We grant Jones’ motion to file a supplemental informal

reply brief and deny his motion for appointment of counsel.                       We

dispense     with    oral     argument    because       the    facts   and     legal

contentions    are   adequately       presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         3